MADDOX, Justice.
The Court of Civil Appeals, on July 24, 1998, affirmed the judgment of the trial court, without opinion. Cruthirds v. SCI Alabama Funeral Services, Inc. (No. 2970641) — So.2d - (Ala.Civ.App.1998) (table). We granted certiorari review. The legal issue presented in this ease is the same as that presented in Ex parte Lacoste, 738 So.2d 889 (Ala.1998). The judgment of the Court of Civil Appeals is reversed and the cause is remanded, based on our holding in that case.
REVERSED AND REMANDED.
HOOPER, C.J., and HOUSTON, KENNEDY, SEE, BROWN, and JOHNSTONE, JJ., concur.
LYONS, J., concurs specially.
COOK, J., concurs in the result.